United States Court of Appeals
                                                                  Fifth Circuit
                                                               F I L E D
                    UNITED STATES COURT OF APPEALS
                             FIFTH CIRCUIT                    February 15, 2007

                                                           Charles R. Fulbruge III
                                                                   Clerk
                             No. 05-40704
                           Summary Calendar


                      UNITED STATES OF AMERICA,

                                                  Plaintiff-Appellee,

                                versus

                        LEKENA NEKOLE SIMMONS,

                                                  Defendant-Appellant.



          Appeal from the United States District Court
                for the Eastern District of Texas
                          (2:03-CR-13-5)


Before DAVIS, BARKSDALE, and BENAVIDES, Circuit Judges.

PER CURIAM:*

     The attorney appointed to represent Lekena Nekole Simmons has

requested leave to withdraw and has filed a brief as required by

Anders v. California, 386 U.S. 738 (1967).        A copy of counsel’s

motion was sent to Simmons at multiple addresses, and she has not

filed a response.     Our review of counsel’s brief and the record

discloses no nonfrivolous issue for appeal.      Counsel’s motion for

leave to withdraw is GRANTED; counsel is excused from further




     *
       Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
responsibilities; and the appeal is DISMISSED.   See 5th Cir. R.

42.2.




                               2